DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 11/18/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112b rejection and the rejection has been withdrawn.
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the cassette of Yamazaki is not configured to be inserted into a slot of any kind, let alone a cassette slot (Remarks, page 7). However, a slot is simply a long, narrow opening and does not have any further structural implications. Therefore, the cassette of Yamazaki is fully capable of being inserted into a cassette slot of adequate size. Additionally, Applicant argues that Hopping does not teach a cassette that is inserted into a cassette slot. Applicant alleges that since the lid is removed from the apparatus and the cassette is placed into the opening in the apparatus from the top down (Remarks, page 8), that the opening does not constitute a slot. However, the definition of slot is “a narrow opening or groove; a narrow passage or enclosure” (Merriam-Webster Dictionary). The space that accepts the cassette in Hopping can be considered a narrow enclosure because one dimension (the y-direction if a standard coordinate system is applied to the apparatus) is very small whereas the other dimensions (x and z-directions) are longer. There is no requirement that 
Applicant also argues that Hopping does not disclose a part of the blood circuit other than the blood tube access portion of the cassette being exposed when the cassette is inserted into the slot. Hopping discloses a tube, 12, extending out of the slot and connecting to the patient. Therefore, Hopping discloses a portion of the blood circuit extending out of the slot when the cassette is inserted into the slot. Therefore, the combination of Yamazaki/Hopping will result in a part of the blood circuit other than the blood tube access portion of the cassette being exposed when the cassette is inserted into the slot, as this portion of the blood circuit that extends out of the slot is vital to allow the cassette and apparatus to be connected to the patient.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, it is unclear if the “a cassette slot” recited in line 5 is the same “a cassette slot” as that recited in Claim 1 or if it is a different cassette slot. For the purpose of compact prosecution, the “a cassette slot” recited in Claim 4 is being interpreted as the same cassette slot as in Claim 1. Claims 5, 6, and 8 are also rejected based on their dependencies on Claim 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Hopping et al (US 2005/0209563).
Regarding Claim 1, Yamazaki teaches an extracorporeal circulation cassette (blood purification circuit panel 210, Fig. 8), comprising:
a blood circuit formed of a flexible tube (¶ [0075]; tubes are sandwiched between the sheets; dialysis tubes are flexible) and including a blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) which is configured to be inserted into a cassette slot of an apparatus (the cassette, and therefore the blood tube access portion within the window 225, Fig. 5, is fully capable of being placed within a cassette slot of an apparatus such as a dialysis machine);

a window (combination of opening portion 225 and cut out portion 224, Fig. 8) formed at a portion of at least one of the first and second panels of the apparatus (the windows are present on both the first and second panels 221, 222, Fig. 8), wherein
the blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) of the blood circuit stored in a space formed by the first and second panels is disposed at the window (combination of 224 and 225, Fig. 8; tube 278 is within opening 225; ¶ [0075]).
Yamazaki is silent whether the window is formed at a part inserted into the cassette slot, and a part of the blood circuit other than the blood tube access portion is exposed from the cassette slot when the extracorporeal circulation cassette is inserted into the cassette slot.
Hopping teaches a dialysis system utilizing a cassette, where the cassette (50, Fig. 2) is inserted into the apparatus (actuator unit 60, Fig. 2) by inserting the cassette (50, Fig. 2) into a cassette slot (the space between the surface 108 and lid 70, Figs. 2-3, can be considered a slot; ¶ [0107]). Additionally, a portion of the blood circuit is exposed from the cassette slot when the cassette (50, Fig. 2) is inserted into the cassette slot: as seen in Figs. 2 and 7, the tube 12 extends out of the slot to connect the cassette to the patient; ¶ [0101]). The apparatus controls fluid flow through the various pathways within the cassette (¶ [0098]). Placing cassettes within dialysis machines, and other filtration machines, is well known in the art.

Regarding Claim 3, Yamazaki further discloses at least part of the portion other than the blood tube access portion of the blood circuit is disposed in the space formed by the first and second panels (¶ [0075], other tubes, such as tube 283, are sandwiched between the panels).
Regarding Claim 4, Yamazaki further discloses a dialysate circuit (¶ [0075]) formed of a flexible tube and including a dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) which is configured to be inserted into a cassette slot of the apparatus (the cassette, and therefore the blood tube access portion within the window 225, Fig. 5, is fully capable of being placed within a cassette slot of an apparatus such as a dialysis machine), wherein
the dialysate circuit is stored in the space formed by the first and second panels (¶ [0075], 221, 222, Fig. 7), and
the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) of the dialysate circuit is disposed at the window (combination of 224, 225, Fig. 8). 
Claim 5, Yamazaki further discloses at least part of the portion other than the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) of the dialysate circuit is disposed in the space formed by the first and second panels (¶ [0075], other tubes, such as tube 283, are sandwiched between the panels).
Regarding Claim 6, Yamazaki further discloses the window (combination of 224, 225, Fig. 8) has an opening (the window forms an opening, Fig. 8), and
the blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) and the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) are exposed at the opening (opening formed by windows 224, 225, Fig. 8).
Regarding Claim 9, Yamazaki further discloses one side shape of the first and second panels unified each other is asymmetric to the other side shape thereof (as seen in Fig. 6, the right side of the cassette is shaped differently than the left side, and therefore they are asymmetric to one another).
Regarding Claim 11, Yamazaki is silent whether the first and second panels unified with each other include a guide to be fitted into a rail formed in the cassette slot at one side and the other side.
Hopping teaches a cassette with guides (pins 282, Fig. 9B) to be fitted into a rail (grooves 262, Fig. 9B) formed in the cassette slot (opening in pump 250, Fig. 9B; space between lid 70, Fig. 2, and surface 108, Fig. 3) at one side and the other side (as seen in Fig. 9B). This ensures the cassette is placed properly and securely (¶ [0124]).
Therefore, it would have been obvious to modify the cassette of Yamazaki to include a guide to be fitted into a rail formed in a cassette slot of the apparatus of 
Regarding Claim 12, Yamazaki is silent whether the portion of at least one of the first and second panels to be inserted into the cassette slot includes a cassette-side fitting portion fitted to a cassette-slot-side fitting portion formed in the cassette slot. 
Hopping teaches a cassette with a portion of at least one of the first and second panels (body of cassette, 50, Fig. 2) to be inserted into the apparatus (60, Fig. 2) includes a cassette-side fitting portion (pins 282, Fig. 9B) fitted to a cassette-slot-side fitting portion (grooves 262, Fig. 9B) formed in a cassette slot (opening in pump 250, Fig. 9B; space between lid 70, Fig. 2, and surface 108, Fig. 3) of the apparatus (60, Fig. 2). This ensures the cassette is placed properly and securely (¶ [0124]).
Therefore, it would have been obvious to modify the cassette of Yamazaki to include a cassette-side fitting portion fitted to a cassette-slot-side fitting portion formed in a cassette slot of the apparatus of Hopping, as taught by Hopping (¶ [0124]). This allows the cassette to be placed properly and securely into the machine (as motivated by Hopping ¶ [0124]).
Regarding Claim 14, Yamazaki further discloses a blood purification unit (dialyzer 230, Fig. 6).
Regarding Claim 15, Yamazaki further discloses a space is formed between the blood purification unit (230, Figs. 6 and 11) and the first and second panels (Fig. 11 shows the space between the dialyzer 230 and the attachment section 223A of the panel 220).
Claim 16, Yamazaki further discloses narrow portions (250, Fig. 12) provided on at least one of the first and second panels (221, 222, Fig. 7; the narrow portions are on the panel 220 formed of the first and second sheets) and fitted to connectors connected on both ends of the blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) and the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Hopping et al (US 2005/0209563) further in view of Gibbs (US 7686779).
Regarding Claims 7 and 8, Yamazaki/Hopping is silent whether the blood tube access portion is set at a prescribed position of a blood flow rate controller that controls a flow rate of blood, a bubble detector that detects bubbles, a pressure detector that detects pressure, a blood detector that detects blood, a clamp unit that closes the blood tube access portion, or a flow rate detector that detects a flow rate of blood, and whether the dialysate tube access portion is set at a prescribed position of a blood flow rate controller that controls a flow rate of dialysate, a bubble detector that detects bubbles, a pressure detector that detects pressure, a blood detector that detects blood, a clamp unit that closes the dialysate tube access portion, or a flow rate detector that detects a flow rate of dialysate.
Gibbs teaches an extracorporeal blood processing device, thus being in the same field of endeavor, which has a cassette (110, Fig. 2B) with a window (118, Fig. 2B) with tube access portions within the window (the tubes visible within window 118, Fig. 2B). These tube access portions are placed such that the tubes can interact with 
Therefore, it would have been obvious to modify the device of Yamazaki/Hopping to have the blood tube access portion and dialysate tube access portion be set at prescribed positions of a clamp unit that closes the respective tubes. This allows the flow to be controlled within the various pathways of the cassette (as motivated by Gibbs Col. 11 lines 1-13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Hopping et al (US 2005/0209563) further in view of Crnkovich et al (US 2009/0101566).
Regarding Claim 10, Yamazaki/Hopping is silent whether one side of the first and second panels unified with each over has different thicknesses from the other side thereof.
Crnkovich teaches a dialysis cassette, thus being in the same field of endeavor, which has one side of the cassette thinner than the other side of the cassette (as seen in Fig. 4, the right side of the cassette is thicker than the left side of the cassette). The flat, thinner side is used to hold the dialyzer (¶ [0075]).
Therefore, it would have been obvious to modify the cassette of Yamazaki/Hopping to have the thinner dialyzer holding portion to be on one side of the cassette rather than in the middle. This is shown to be an obvious variant of dialysis cassettes by Crnkovich, Fig. 4. Either structure of cassettes will function appropriately to control fluid flow through various pathways.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Hopping et al (US 2005/0209563) further in view of Lo et al (US 2007/0278155).
Regarding Claim 13, Yamazaki/Hopping is silent whether the first and second panels are formed by bending a single panel.
Lo teaches a dialysis cassette, thus being in the same field of endeavor, with a cassette (10a, Fig. 4) made of two panels (sheets 74a and 74b, Fig. 4). The two panels can either be made of separate sheets or folded from the same piece of material (¶ [0139]).
Therefore, it would have been obvious to simply substitute the manner of manufacture of the cassette of Yamazaki/Hopping for the method of manufacture of Lo. This is shown to be obvious by Lo, who indicates that manufacturing dialysis cassettes via either two separate sheets or by folding one sheet of material are both well known methods in the art (Lo, ¶ [0139]). Additionally, it has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781